Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claim(s) 1-5, 11, 14-19, 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nonaka (US 20180101350, IDS) in view of Kim (US Pub. No: 20100302281).
Regarding claim 1:

Nonaka (US 20180101350, IDS) discloses an information processing system including at least an information processing apparatus (Fig.6), the information processing system comprising: 
a first display (10A, Fig. 6); 
a second display (10B);
a first position detector (touch panel for 10A, user’s position detector at 10A,see [0104]) configured to detect a coordinate input (touch input at touch point 301A, see Fig. 6) to the first display ([0088], [0095]); 

a second position detector (touch panel for 10B)  configured to detect a coordinate input to the second display (10B);  and a processor (31, see Fig. 2) and a memory (32) coupled thereto ([0058]), the processor being configured to control the information processing system to at least: display (display at LCD 2) [0058], at a position including coordinates of an input (touch input at 301) start possible point on the first display [0058],
   display (display at LCD of 10A), at a position (position at 301A) including coordinates (touch point) of an input target point (user’s finger at 10B) on the second display (Fig. 20) ([0139]), 3A, see Fig. 3) indicating the input target point ([0077], [0088]); determine whether or not a first coordinate input detected by the first position detector (i.e. touch detected on touch pad display 10A) includes an input to the position including the coordinates of the input start possible point (i.e. input information at 301)  ; if it is determined (yes, determine at step 104, Fig. 4) that the first coordinate input includes the input to the position including the coordinates of the input start possible point ([0090] – [0091]), determine whether or not a first continuous coordinate input (slide input) to the first display (10A) detected continuously from the first coordinate input satisfies a first coordinate condition (see Fig. 4); if it is determined that the first continuous coordinate input satisfies the first coordinate condition (condition at step 102, see Fig. 4), determine whether or not a second coordinate input is detected by the second position detector after the first continuous coordinate input, and the detected second coordinate input satisfies a second coordinate condition; if it is determined that the second coordinate input is detected by the second position detector (106), and the detected second coordinate input satisfies the second coordinate condition ([0139, Fig. 20]), determine whether or not a second continuous coordinate input to the second display detected continuously (i.e. slide in second display 10B, see Fig. 6 and 20) from the second coordinate input includes an input to a position including the coordinates of the input target point; and if it is determined that the second continuous coordinate input includes the input to the position including the coordinates of the input target point (i.e. continuous input to the third display), determine a positional relationship between the first display and the second display based on a trajectory (finger slides to a straight line, see Fig. 20) of coordinates of the first continuous coordinate input and a trajectory (i.e. finger slides in straight line) of coordinates of the second continuous coordinate input ([0139], Fig. 19-20).  

Note that Nonaka discloses a display (i.e. LCD), but Nonaka does not specifically disclose an image indicating the input start possible point display at a position.
 
Kim (US Pub. No: 20100302281) discloses an image (550) indicating the input start possible point display at a position ([0086], Fig. 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nonaka  with the teaching of Kim, thereby the image could be displayed in a rapid real-time to touch and reach user’s target position.

Regarding claim 2:
 Nonaka discloses wherein the determination of whether or not the first continuous coordinate input satisfies the first coordinate condition includes (condition at step 102, see Fig. 4), if the coordinates of the first continuous coordinate input are coordinates of an edge portion (periphery portion) of the first display, determining that the coordinates of the first continuous coordinate input satisfy the first coordinate condition ([0088-0089]).  

Regarding claim 3:
Nonaka discloses wherein the determination of whether or not the second continuous coordinate input satisfies the second coordinate condition includes, if coordinates of the second coordinate input are coordinates of an edge (periphery) portion of the second display (10B), determining that the second coordinate input satisfies the second coordinate condition ([0088-0089]).  
Regarding claim 4:

Nonaka discloses and if it is determined that the first coordinate input includes the input to the position including the coordinates of the input start possible point (input point at 3B, see Fig. 20), moving a position of the first movement object so that the first movement object is located at the coordinates of the first continuous coordinate input ([0139], Fig. 19-20).  

Nonaka in view of Kim discloses wherein the display of the image (550) indicating the input start possible point on the first display includes placing (i.e. placing finger), as the image indicating the input start possible point ([0086-0089]), an image of a first movement object (i.e. object at 550) at the position including the coordinates of the input start possible point ([0086-0089], Fig. 5),  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nonaka  with the teaching of Kim, thereby the image could be displayed in a rapid real-time to touch and reach user’s target position.

Regarding claim 5:
Nonaka as modified by Kim discloses : wherein the display of the image indicating the input target point (enlarged display target data) on the second display includes displaying, as the image indicating the input target point kim, ([0080]), an image corresponding to a shape (size) of the first movement object at a position including the coordinates of the input target point (Kim [0080 ).  Same motivation as applied to claim 4.

Regarding claim 11:

Nonaka discloses wherein the determination of the positional relationship includes, if the coordinate input ceases (finger leaves) to be detected by the second position detector (second touchpad 10B) in a state where the second continuous coordinate input includes the input to the position including the coordinates of the input target point (e.g. finger move 302B, see Fig. 8), determining the positional relationship between the first display and the second display ([0075-0076], [0088]).  
 
Regarding claim 14:
Nonaka discloses a third display (3c, Fig. 20); and a third position detector (touchpad at 3C) configured to detect a coordinate input to the third display ([0193]), wherein the, if a positional relationship between the first display and the third display is to be further set after the positional relationship between the first display and the second display is set ([0193-0194], Fig. 20). 
 Nonaka as modified by Kim (US Pub. No: 20100302281) discloses an image (550) indicating the input start possible point display at a position ([0086], Fig. 5).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nonaka  with the teaching of Kim, thereby the image could be displayed in a rapid real-time to touch and reach user’s target position.
 Regarding claim 15:
Nonaka  discloses a third display (3c, Fig. 20); and a third position detector configured to detect a coordinate input to the third display ([0193]), wherein input target point (e.g. input target point at the center of 3B, see Fig. 20) on the second display includes, if a positional relationship between the second display and the third display is to be further set after the positional relationship between the first display and the second display is set, displaying, at a position including coordinates of an input start possible point on the second display ([0193-0194], Fig. 20) . 

Nonaka as modified by Kim (US Pub. No: 20100302281) discloses an image (550) indicating the input start possible point display at a position ([0086], Fig. 5).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nonaka  with the teaching of Kim, thereby the image could be displayed in a rapid real-time to touch and reach user’s target position.

Regarding claim 16: 
Nonaka does not specifically disclose  wherein the display of the image indicating the input start possible point on the first display includes placing the image indicating the input start possible point in a center portion of the first display.  
Nonaka as modified by Kim (US Pub. No: 20100302281) discloses an image (550) indicating the input start possible point display at a position ([0086], Fig. 5).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nonaka with the teaching of Kim, thereby the image could be displayed in a rapid real-time to touch and reach user’s target position.

Regarding claim 17:

Nonaka as modified Kim discloses wherein the display of the image (550) indicating the input target point on the second display includes placing the image indicating the input target point in a center portion of the second display (see [0086], Fig. 5).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nonaka  with the teaching of Kim, thereby the image could be displayed in a rapid real-time to touch and reach user’s target position.
Regarding claim 18:
Nonaka discloses wherein the processor (31) is further configured to control the information processing system to, based on the positional relationship between the first display and the second display, perform display control so that a display content of the first display and a display content of the second display are continuous with each other ([0058],[0088][0095] and [0194], Fig. 20).  

Regarding claim 19:
Nanaka discloses wherein each of the first position detector and the second position detector is a touch panel ([0088], [0095]).  


Regarding claims 20, 21 and 23:
Nonaka (US 20180101350) discloses an information processing apparatus comprising: 

a first display (10A); 

a position detector (touch pad) configured to detect a coordinate input  (i.e. first touch input 301A)  to the first display (0088-0089]) (when the user’s touches the first start point 301A on the first touch panel 3A with a finger, the first touch panel 3A will detect this touch (step S102, Fig. 4). The CPU 31A of the apparatus 10A thereby determines that a slide input will be performed from the first touch panel 3A of the first apparatus 10A toward the second touch panel 3B of the second apparatus 10B (step S103)).
 
; and a processor (CPU 32, see Fig. 2) and a memory (31, see Fig. 2) coupled thereto, the processor being configured to control the information processing apparatus to at least: display (display at LCD 2), at a position including coordinates of an input start possible point on the first display ([0087-0088]), determine whether or not a first coordinate input detected by the position detector includes an input to the position including the coordinates of the input start possible point ([00087-0089]); 
  
if it is determined that the first coordinate input includes the input to the position including the coordinates of the input start possible point (i.e. start point at first display 10A), determine (determine at 102, Fig. 4) whether or not a first continuous coordinate input to the first display (10A) detected continuously from the first coordinate input satisfies a first coordinate condition (in  [0088] Specifically, the user slides the finger from an position on the first touch panel 3A to the periphery of the first touch panel 3A. Thereafter, the user slides the finger so as to pass over the gap between the first touch panel 3A and the second touch panel 3B, and after touching the periphery of the second touch panel 3B, slides the finger from that position to an arbitrary position of the second touch panel 3B. This slide input with a finger is performed continuously and roughly in a straight line. Hereinafter, the start point and the end point of the slide input on the first touch panel 3A (first slide input) will be referred to respectively as a first start point 301A (first position) and a first end point 302A, and the start point and the end point of the slide input on the second touch panel 3B (second slide input) will be referred to respectively as a second start point 301B and a second end point 302B (second position). Respective processing by the apparatuses 10A and 10B ); 

and if it is determined that the first continuous coordinate input satisfies the first coordinate condition, and a coordinate input to a second display is detected after the first continuous coordinate input, and if it is determined that the detected coordinate input to the second display satisfies a second coordinate condition (see the illustration in Fig. 4), and when it is determined that a second continuous coordinate input to the second display detected continuously from the coordinate input includes an input to a position including coordinates of an input target point on the second display (i.e. continuous touch on display 10B), based on a trajectory (i.e. strait line ) of coordinates of the first continuous coordinate input and a trajectory of coordinates of the second continuous coordinate input, determine a positional relationship between the first display and the second display (see Fig. 4-6, [0076], [0084, 0087-0089]).  

Note that Nonaka discloses a display (i.e. LCD), but Nonaka does not specifically disclose an image indicating the input start possible point.
 
Kim (US Pub. No: 20100302281) discloses an image (550) indicating the input start possible point display at a position ([0086], Fig. 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nonaka  with the teaching of Kim, thereby the image could be displayed in a rapid real-time to touch and reach user’s target position. 
Regarding claim 22:
Nonaka discloses  non-transitory computer-readable storage medium having stored therein instructions that ([0021]), when executed by a processor (31, Fig. 2) of an information processing apparatus (display, Fig. 20) ([0058]), cause the information processing apparatus to perform operations comprising: detecting a coordinate input to the first display (touchpad at 3A, See Fig. 20); and displaying (LCD display), at a position including coordinates of an input start possible point on the first display (i.e. input information at 301)  [0090-0091]), determining whether or not a detected first coordinate input includes an input to the position including the coordinates of the input start possible point (0090-0091, [0088]); if it is determined that the first coordinate input includes the input to the position including the coordinates of the input start possible point, determining whether or not a first continuous coordinate input (input at strait line, see Fig. 20) to the first display detected continuously from the first coordinate input satisfies a first coordinate condition; and if it is determined that the first continuous coordinate input satisfies the first coordinate condition, and a coordinate input to a second display is detected after the first continuous coordinate input, and if it is determined that the detected coordinate input to the second display satisfies a second coordinate condition ([0088]), and when it is determined that a second continuous coordinate input to the second display detected continuously from the coordinate input includes an input to a position including coordinates of an input target point on the second display ([0088], [0139], Fig. 20), based on a trajectory (straight line) of coordinates of the first continuous coordinate input and a trajectory of coordinates of the second continuous coordinate input, determining a positional relationship between the first display and the second display (([0139], Fig. 19-20, Also see the discussion in claim 20).  
Note that Nonaka discloses a display (i.e. LCD), but Nonaka does not specifically disclose an image indicating the input start possible point.
 
Kim (US Pub. No: 20100302281) discloses an image (550) indicating the input start possible point display at a position ([0086], Fig. 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nonaka  with the teaching of Kim, thereby the image could be displayed in a rapid real-time to touch and reach user’s target position. 

Allowable Subject Matter

2.	Claim 6-10, 12-13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 6:
 The closest art of record singly or in combination fails to teach or suggest the limitations “ determined that coordinates of the second coordinate input satisfy the second coordinate condition, displaying an image of a second movement object so that the second movement object is located at the coordinates of the second coordinate input, and moving a position of the second movement object so that the second movement object is located at the coordinates of the second continuous coordinate input.  

Regarding claim 7:
  The closest art of record singly or in combination fails to teach or suggest the limitations “image indicating the input start possible point on the first display includes, if it is determined that the first coordinate input includes an input to the coordinates of the input start possible point, and when the coordinate input to the first display ceases to be detected before it is determined that the coordinates of the first continuous coordinate input satisfy the first coordinate condition, displaying the first movement object by moving the first movement object to the position including the coordinates of the input start possible point”.  
 	Regarding claim 12:
The closest art of record singly or in combination fails to teach or suggest the limitations “ if the coordinates of the second continuous coordinate input pass through a position including the coordinates of the input target point on the second display and become coordinates of an edge portion of the second display, determine that a third coordinate condition is satisfied; and if it is determined that the second continuous coordinate input satisfies the third coordinate condition, and when a third coordinate input is detected by the third position detector after the second continuous coordinate input, and coordinates of the detected third coordinate input are coordinates of an edge portion of the third display, determine that the third coordinate input satisfies a fourth coordinate condition, wherein the determination of whether or not the second continuous coordinate input includes the input to the position including the coordinates of the input target point includes, if it is determined that the third coordinate input satisfies the fourth coordinate condition, determining whether or not a third continuous coordinate input to the third display detected continuously from the third coordinate input includes an input to the position including coordinates of the input target point on the third display, and the determination of the positional relationship includes, if it is determined that the third continuous coordinate input includes the input to the position including the coordinates of the input target point on the third display, based on coordinates of the trajectory of the coordinates of the second continuous coordinate input and a trajectory of the third continuous coordinate input, setting a positional relationship between the second display and the third display”.  


 
Pertinent art
3.	Pertinent art of record Yoshikawa (US 20060128468) discloses touch pad device.

Inquiry

4.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Shaheda Abdin whose telephone number is (571) 270-1673. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao could be reached at (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 
/SHAHEDA A ABDIN/Primary Examiner, Art Unit 2692